Reynoso v Global Mgt. Enters., LLC (2017 NY Slip Op 06988)





Reynoso v Global Mgt. Enters., LLC


2017 NY Slip Op 06988


Decided on October 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2017

Acosta, P.J., Renwick, Webber, Oing, Moulton, JJ.


4607 302133/14 83997/14

[*1]Juan Reynoso, Plaintiff,
vGlobal Management Enterprises, LLC, Defendant.
Global Management Enterprises, LLC, Third-Party Plaintiff-Respondent,
vRent-A-Center, Inc., Third-Party Defendant-Appellant.


Lewis Brisbois Bisgaard & Smith, LLP, New York (Nicholas P. Hurzeler of counsel), for appellant.
Law Office of James J. Toomey, New York (Evy L. Kazansky of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr.), entered on or about March 3, 2017, which, to the extent appealed from as limited by the briefs, denied so much of third-party defendant's motion for summary judgment as sought dismissal of the claims for contractual indemnification and attorneys' fees, and granted third-party plaintiff's cross motion for conditional summary judgment on those claims, unanimously affirmed, without costs.
General Obligations Law § 5-321 does not render the indemnification provisions of the parties' lease void. The lease was negotiated at arm's length by sophisticated business entities and the parties used insurance to allocate between themselves the risk of liability to third persons (see Great N. Ins. Co. v Interior Constr. Corp., 7 NY3d 412, 419 [2006]).
We have considered third-party defendant's remaining arguments and find them unavailing.
Third-party plaintiff's request for reinstatement of its third-party claim for breach of contract is not properly before us, because third-party plaintiff failed to file a notice of appeal from the order dismissing that claim (see Hecht v City of New York, 60 NY2d 57, 63 [1983]; Caputo v Koenig, 147 AD3d 649, 650 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 5, 2017
CLERK